Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Response to Amendment
The Amendment filed 10/17/2022 has been entered and fully considered. 
Claim(s) 19,20,21,22,23,24,25,26,27,28 are pending, of which claim 19 was amended.  Claims 20,21,22,23,24,25,26,27,28 were withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 has the phrase, “an adaptor manifold sized to be placed inside the filter housing above…the separation manifold,” which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.
Furthermore, it is noted that instant specification paragraph 78 states, “FIG. 1F shows the adaptor manifold 195 in place of the manifold 185 in Fig. 1E”, which (among other things) does not sufficiently support “an adaptor manifold sized to be placed inside the filter housing above…the separation manifold” (emphasis added).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 3217888 (herein known as FUCHS)
OR, in an alternative, under 35 U.S.C. 103 as obvious over US 3217888 (herein known as FUCHS) in view of US 20050120687 (herein known as CASEY).

With regard to claim 19, FUCHS teaches an adaptor device 27 is capable of retrofitting into a pool and spa filter housing, especially at c1ln1-15, fig 2; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g));
wherein said filter housing (28; capable of pool and spa) having a fluid inlet ("central inlet"), especially at c1ln1-15,c3ln50-55, fig 2
a fluid outlet 32, especially at c3ln45-55,fig 2
an adaptor manifold 27 sized to be placed inside the filter housing (in place of non-specific separation manifold), especially at c3ln40-55,fig 2
wherein a plurality of outlet ports (approximately 29) are provided on a top side of said adaptor manifold to allow fluid to flow through the adaptor manifold, especially at c3ln40-55,figs 2,3
at least one connection port 32 provided on a bottom side of said adaptor manifold, especially at c3ln40-55,figs 2,3
wherein the outlet ports are in fluidic communication with the connection port (as depicted and described), especially at c3ln40-55,figs 2,3
wherein the outlet ports are substantially rectangular capable of provide removable and sealing coupling with bottom caps of a plurality of rectangular filter elements, (as evidenced by 26, and note filters 26 within 27 recess), especially at c3ln35-55,figs 2,3
In an alternative, assuming that it was determined, that FUCHS did not specifically teach the outlet ports have removable coupling with bottom caps
CASEY teaches the outlet ports 33 have removable coupling with bottom caps 56,143, especially at para 31,39,78, figs 1,7
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the outlet ports have removable coupling with bottom caps of CASEY with the adaptor of FUCHS, since it has been held that the provision of separability, where needed, involves only routine skill in the art (MPEP 2144.04 (V-C)


Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 5, particularly “No new matter is introduced through these amendments”
In response, respectfully, the Examiner does not find the argument persuasive.  
Claim 19 has the phrase, “an adaptor manifold sized to be placed inside the filter housing above…the separation manifold,” which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.
Furthermore, it is noted that instant specification paragraph 78 states, “FIG. 1F shows the adaptor manifold 195 in place of the manifold 185 in Fig. 1E”, which (among other things) does not sufficiently support “an adaptor manifold sized to be placed inside the filter housing above…the separation manifold” (emphasis added).

Applicant argues at page(s) 5, particularly “Examiner rejected claim 19 as being anticipated by Fuchs (US Pat. No. 3217888). Examiner cited Fuchs for teaching an adaptor device 27 capable of retrofitting into a pool and spa filter housing, (cll In1-15, FIG. 2). Applicant respectfully traverse for the reasons below."
page(s) 5, particularly “1. Fuchs does not disclose "Pool and spa"
page(s) 5, particularly “First of all, FUCHS does not mention anywhere about "pool and spa". Fuchs actually states that the invention relates to "a filter for drinking water." Fuchs, col. 1, line 8. As any person skilled in the art will understand, the filtration for "pool and spa" is different from the filtration for drinking water, because the latter in Fuchs would require much more quality control and filtration steps in order to achieve its intended goal.
page(s) 5, particularly “For example, Fuchs admitted that additional "wash filters" are required to pre- treat the water before entering the filter housing:
page(s) 5, particularly “in order to preserve the full effect of the new filter plates by virtue of their large surface area for the greatest period of time, this invention contemplates the withdrawal fram the.water io be treated, especially tan water, of substances which could adversely affect the Altering capacity of the An obiect of the invention fo imsert a wash Mller in the ‘Meeres phenols, impurities of industrial origin and fee.
page(s) 6, particularly “Fuchs, col. 1, lines 48-58.
page(s) 6, particularly “Fuchs further discloses that a "wash filter" is required for sterilization effect, again substantiating the fact that Fuchs is for filtering drinking water instead of poo & spa. See Fuchs, col. 5, lines 4-6 ("This wash filter thus increases the sterilization effect accomplished by the device in both qualitative and quantitative respect.").
page(s) 6, particularly “No such pre-treatment is required for the instant claims, because in the pool and spa application the requirement for water quality is much lower. As such, Applicant submits that Fuchs does not disclose the "pool and spa" element in the claims.
In response, respectfully, the Examiner does not find the argument persuasive.  
Applicant's admission of FUCHS is capable of "much more quality control and filtration steps" is additional evidence that the device of FUCHS is capable of "Pool and spa". Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

Applicant argues at page(s) 6, particularly “2. Fuchs does not disclose a retrofittable manifold"
page(s) 6, particularly “Claim 19 recites the adaptor device is for "retrofitting" into a pool and spa filter housing, and that the filter elements are removably coupled with the adaptor manifold. This is particularly important, as the retrofitting feature of claim 19 makes it so that the users having cylindrical filter elements do not have to invest in a entirely different filter system that uses different filters (rectangular vs. cylindrical) with corresponding separation plate that matches the rectangular filter elements. Instead, the user only needs to purchase an adaptor manifold as claimed, and can readily shift from cylindrical filter elements to rectangular filter elements.
page(s) 6, particularly “This is not the case for Fuchs, wherein the so-called "adaptor device (base) 27" is NOT a retrofittable plate. In Fuchs the base 27 is a part of the housing 28 ("The lower ends of the plates 25, 26 fit within apertures in a base 27 of a filter housing 28", Fuchs, col. 3, lines 43-44), which means the base 27 is not separable from the housing, nor is there any teaching that the base 27 can be retrofitted into a filter housing that uses different filter elements. Therefore, Fuchs does not teach the retrofitting limitation of claim 19.
In response, respectfully, the Examiner does not find the argument persuasive.  It is implicit in the disclosure of FUCHS that the assembly illustrated at fig 2 is the result of an assembly of parts, which has the base 27 separate before assembly, implicitly disclosed. 
Otherwise, fig 2 of FUCHS illustrates a threaded attachment for 33, which is taken as a means of disassembly. 
Either way, FUCHS teaches an adaptor device 27 is capable of retrofitting into a pool and spa filter housing, especially at c1ln1-15, fig 2; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

Applicant argues at page(s) 6, particularly “3. Fuchs does not teach a manifold onto which filter elements are removably coupled"
page(s) 6, particularly “Claim 19 recites that the coupling between the adaptor manifold and the filter elements are "removable", as any person skilled in the art would understand that the filter elements require cleaning and/or replacement after a period of operation. The debris
page(s) 7, particularly “accumulated on the filter elements need to be removed by cleaning, and if debris are not removable the filter elements should be replaced.
page(s) 7, particularly “This is not possible in Fuchs. As discussed above, the base 27 is an integral part of the housing 28, and the filter plates 25, 26 are preferably bonded to the base 27:
page(s) 7, particularly “Plates 25, 26 are preferably bonded to the base 27 at end ASS" Fuchs, col. 3, lines 45-46.
page(s) 7, particularly “Indeed, Fuchs never discusses the replacement of filter units in the embodiment of Figs. 2-3.”
page(s) 7, particularly “It is readily understood by a person skilled in the art that the adaptor manifold of claim 19 needs to be removably placed inside the filter housing, and Fuchs does not teach such adaptor manifold.”
In response, respectfully, the Examiner does not find the argument persuasive.  
Contrary to the Applicant, the disclosure of FUCHS does not dispute such capable use of the device.
With regard to claim 19, FUCHS teaches an adaptor device 27 is capable of retrofitting into a pool and spa filter housing, especially at c1ln1-15, fig 2; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g));
wherein said filter housing (28; capable of pool and spa) having a fluid inlet ("central inlet"), especially at c1ln1-15,c3ln50-55, fig 2
a fluid outlet 32, especially at c3ln45-55,fig 2
an adaptor manifold 27 sized to be placed inside the filter housing (in place of non-specific separation manifold), especially at c3ln40-55,fig 2
wherein a plurality of outlet ports (approximately 29) are provided on a top side of said adaptor manifold to allow fluid to flow through the adaptor manifold, especially at c3ln40-55,figs 2,3
at least one connection port 32 provided on a bottom side of said adaptor manifold, especially at c3ln40-55,figs 2,3
wherein the outlet ports are in fluidic communication with the connection port (as depicted and described), especially at c3ln40-55,figs 2,3
wherein the outlet ports are substantially rectangular capable of provide removable and sealing coupling with bottom caps of a plurality of rectangular filter elements, (as evidenced by 26, and note filters 26 within 27 recess), especially at c3ln35-55,figs 2,3
In an alternative, assuming that it was determined, that FUCHS did not specifically teach the outlet ports have removable coupling with bottom caps
CASEY teaches the outlet ports 33 have removable coupling with bottom caps 56,143, especially at para 31,39,78, figs 1,7
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the outlet ports have removable coupling with bottom caps of CASEY with the adaptor of FUCHS, since it has been held that the provision of separability, where needed, involves only routine skill in the art (MPEP 2144.04 (V-C)

Applicant argues at page(s) 7, particularly “4. Fuchs does not disclose rectangular outlet ports"
page(s) 7, particularly “Lastly, claim 19 recites "wherein the outlet ports are substantially rectangular to provide removable, sealing coupling with bottom caps ...." In other words, the outlet ports are substantially rectangular in shape so as to sealingly couple with the bottom caps of rectangular filter elements, which are also rectangular.
page(s) 7, particularly “That is not the case in Fuchs. As clearly shown in Fig. 3 and discussed therein, the filter plates 25, 26 in Fuchs have circular end portions 29 where the filter plates 25, 26 are bonded to the base 27. These end portions 29 are circular in shape, not substantially rectangular.
page(s) 8, particularly “Therefore, Fuchs does not disclose the substantially rectangular outlet ports of claim 19.”
In response, respectfully, the Examiner does not find the argument persuasive. 
Contrary to Applicant, end portions of the filters are illustrated as substantially rectangular in fig 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,Th,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776